Citation Nr: 0430805	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-08 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left wrist fracture, currently rated as 10 percent, from an 
initial grant of service connection.

2.  Entitlement to an increased evaluation for residuals of 
herniated nucleus pulposus of the lumbar spine, status post 
discectomony, currently rated as 20 percent disabling, from 
an initial grant of service connection. 

3.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on a period of active duty in the Army 
from November 1995 to November 2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues of entitlement to an increased evaluation for 
residuals of herniated nucleus pulposus of the lumbar spine, 
status post discectomony and entitlement to service 
connection for a bilateral knee condition being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's service-connected residuals of a left wrist 
fracture are manifested by pain, limitation of motion, 
tenderness, and stiffness in the left wrist. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a left wrist fracture have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation for Left Wrist 
Fracture Residuals

In a May 2002 rating decision, the veteran was granted 
service connection for residuals of a left wrist fracture and 
assigned a noncompensable rating for his disability under 
Diagnostic Codes 5299-5215, effective from November 19, 2001.   
The veteran filed a notice of disagreement requesting a 
compensable disability rating for his service-connected left 
wrist disability in November 2002.  In a February 2003 rating 
decision, the veteran was assigned a 10 percent rating for 
his left wrist disability under Diagnostic Codes 5299-5215, 
effective from November 19, 2001.  The veteran filed a formal 
appeal in April 2003.  The veteran's appeal for a higher 
rating remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. §§ 4.1 
and 4.2 (2004).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's residuals of a left wrist fracture.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this claim, the RO assigned a noncompensable (zero percent) 
rating for the veteran's residuals of a left wrist fracture 
and then increased the rating to 10 percent, both effective 
from November 19, 2001.  The Board will evaluate the level of 
impairment due to the disability throughout the entire time 
of the claim as well as consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran contends that his left wrist disability is more 
severe than currently rated, and that an increased evaluation 
should be assigned.  After a review of the evidence, the 
Board finds that the evidence does not support the assignment 
of an increased rating for his service-connected left wrist 
disability.

The veteran's service-connected residuals of a left wrist 
fracture are currently rated as 10 percent under Diagnostic 
Codes 5299-5215.  

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2004).  A 30 percent 
rating (20 percent for the minor extremity) is assigned when 
the wrist of the major extremity is favorably ankylosed in 
dorsiflexion of 20 degrees to 30 degrees.  A 40 percent 
rating (30 percent for the minor extremity) is warranted for 
ankylosis in any other position, except favorable.  A 50 
percent rating (40 percent for the minor extremity) is 
warranted for unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2004).

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2004).  Normal ulnar deviation of the wrist 
is from 0 to 45 degrees, and normal radial deviation is from 
0 to 20 degrees.  Id.

Since the veteran is left-hand dominant, his service-
connected residuals of a left wrist fracture are rated as 
impairment of the major upper extremity.  See 38 C.F.R. § 
4.69 (2004).

The veteran's service medical records indicate that he 
fractured his left wrist in March 1999.  An April 1999 
treatment note listed a diagnosis of right ulnar styloid and 
distal radius fracture of the left wrist.  A November 1999 
service treatment note detailed that the veteran complained 
of pain in his upper extremities.  It was further noted that 
the veteran has full range of motion in his left wrist and 
all fingers of his left hand.  An assessment of 
interarticular fracture, left wrist, healed with chronic pain 
was listed in the treatment note.  A November 1999 service X-
ray report revealed that the veteran had a healed fracture of 
distal radius, volar lip with an asymptomatic non-union of 
his ulnar styloid.  The July 2001 service separation 
examination report noted that the veteran had pain in his 
left wrist.   

In the February 2003 VA examination report, the veteran 
complained of pain and stiffness in his left wrist.  The 
veteran's left wrist range of motion test results were listed 
as extension of 45 degrees with full range of motion in all 
of his fingers, other joints of the left hand, and left 
elbow.  It was noted that the veteran had some tenderness 
with passive range of motion but no point tenderness in his 
left wrist.  The examiner detailed that the veteran's left 
wrist showed no gross abnormality and was neurovascularly 
intact with strength of 5/5 and normal reflexes.  The 
examiner further stated that the veteran's left wrist showed 
no instability, edema, redness, heat, or synovitis.  A 
February 2003 VA X-ray report showed that the veteran had no 
osseous, articular, or soft tissue abnormality in his left 
wrist.  VA treatment records dated from June to September 
2003 are void of any complaints or treatment of residuals of 
a left wrist fracture. 

The Board acknowledges the veteran's complaints of pain and 
stiffness associated with his service-connected residuals of 
a left wrist fracture.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his left wrist disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.71a with respect to the 
current severity of his left wrist disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a 10 percent 
rating under Diagnostic Code 5215.  The evidence of record -- 
including VA treatment records, statements from the veteran, 
and a VA examination report -- shows that the veteran's 
service-connected residuals of a left wrist fracture continue 
to approximate the criteria warranted for limitation of 
motion of the left (major) wrist under Diagnostic Code 5215.  
In the February 2003 VA examination report, it was 
specifically noted that the veteran had limitation of 
extension (dorsiflexion) range of motion in his left wrist to 
45 degrees with full range of motion in all of his fingers.  
The 10 percent disability is the maximum schedular evaluation 
available under Diagnostic Code 5215.  To warrant a rating in 
excess of 10 percent rating under Diagnostic Code 5214, the 
veteran's disability residuals of a left wrist fracture must 
show evidence of ankylosis.  Competent medical evidence of 
record discussed above does not show that the veteran's 
service-connected residuals of a left wrist fracture include 
any type of ankylosis as required under Diagnostic Code 5214.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for residuals 
of a left wrist fracture, the Board has also considered 
whether he is entitled to a higher disability evaluation on 
the basis of functional loss due to pain.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2004).  
Functional loss and painful motion greater than that shown on 
objective examination is currently being compensated for at 
the 10 percent evaluation under Diagnostic Code 5215.  
Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation in this case.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, as additional functional loss is already being 
compensated and the veteran is already receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide higher ratings for 
wrist disability but, as discussed above, the schedular 
criteria for higher ratings have not been shown.  In 
addition, it has not been shown that the service-connected 
left wrist disability has required frequent periods of 
hospitalization or produces marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for the veteran's left wrist 
disability is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

In this case, the issue concerning the evaluation of the left 
wrist disability was initially raised in a notice of 
disagreement following the assignment of the initial 
disability evaluation.  Thus, VAOPGCPREC 8-2003 holds that 
the section 5103(a) notice need not be sent; rather, the 
procedures of section 7105d) apply.  Nonetheless, the Board 
notes that the RO sent the veteran letters in December 2001 
and June 2003 as well as issued a supplemental statement of 
the case (SSOC) dated in October 2003.   

To the extent that section 5103(a) notice requirements might 
apply, the Board finds that the VCAA notice requirements have 
been satisfied with respect to the veteran's evaluation of 
residuals of a left wrist fracture.  With regard to 
requirement (1), above, the Board notes that the RO sent the 
veteran a VCAA notice letter in June 2003 informing him that 
in order to establish entitlement to an increased evaluation 
for his service-connected disability, he must have evidence 
of increased severity of his left wrist disability.  With 
regard to requirements (2) and (3), the Board notes that the 
RO's letters also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the December 2001 and June 2003 
letters explained that VA would obtain relevant records from 
any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the June 2003 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his increased rating claim.  
However, the June 2003 letter from the RO instructs the 
veteran "please send us any additional information or 
evidence" regarding his increased rating claim.  As a 
practical matter, the veteran has been amply notified of the 
need to provide such evidence.  In addition, the RO issued 
him a supplemental SOC (SSOC) in October 2003 that contained 
the complete text of 38 C.F.R. § 3.159(b)(1).  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in December 2001 and June 
2003.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the December 2001 letter from the RO was 
sent to the veteran prior to the RO's May 2002 rating 
decision that is the basis of the veteran's appeal.  The June 
2003 letter from the RO was send after the February 2003 
rating decision.  As discussed above, the content of the 
notice provided to the veteran in the December 2001 and June 
2003 letters by the RO fully complied with the requirements 
of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004), Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claim for entitlement to an increased evaluation 
for residuals of a left wrist fracture were readjudicated in 
a supplemental statement of the case issued in October 2003.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the December 2001 and June 2003 
letters as well as the October 2003 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the June 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the December 2001 and June 2003 letters as well 
as the October 2003 SSOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in December 
2001 and June 2003 as well as a supplemental statement of the 
case (SSOC) dated in October 2003, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for his service-
connected left wrist disability.  In addition to VA treatment 
records and a VA examination report, VA has obtained private 
records identified by the veteran.  

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  The Board acknowledges that the examiner noted 
that he did not review the veteran's claims file before 
recording the objective medical findings concerning the 
severity of the veteran's service-connected left wrist 
disability in the February 2003 VA examination report.  In 
this case, the Board finds that the examiner's failure to 
review the record in the February 2003 VA examination report 
would not be prejudicial to the veteran in this instance.  In 
order to receive an increased rating in the veteran's case, 
his left wrist disability must show evidence of ankylosis.  
Regardless of the omission of the claims file review in the 
February 2003 VA examination report, the objective medical 
findings recorded in report do not show ankylosis of the 
veteran's left wrist.      

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to an increased evaluation for residuals of a 
left wrist fracture is denied.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Based upon evidence of complaints of bilateral knee 
pain contained in the veteran's service medical records and 
his current complaints in a June 2003 VA treatment note of 
joint pain in his knees, the Board finds that it must obtain 
a medical examination in order to identify the current nature 
and extent of the veteran's claimed bilateral knee condition.  

The Schedule for rating disabilities of the spine was again 
revised effective September 26, 2003, including the criteria 
for evaluation of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  The Board acknowledges 
that the veteran was notified of the change in criteria for 
this revision in a supplemental statement of the case issued 
by the RO in October 2003. An additional and final revision 
dated in June 2004 (effective from September 26, 2003) adds 
two notes to the criteria for rating intervertebral disc 
syndrome under 38 CFR 4.71a.  See 69 Fed. Reg. 32,449 (June 
10, 2004).   

However, the Board notes that the veteran last had a VA 
examination in February 2003.  As the rating criteria have 
been amended since the last examination, the Board finds that 
a current examination is necessary to determine the 
appropriate evaluation for the veteran's service-connected 
lumbar disability.  VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004).   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any additional 
treatment records for the veteran's 
claimed knee disabilities and service-
connected lumbar disability from the VA 
Medical Clinic (Trover Clinic) in 
Hopkinsville, Kentucky for the periods 
from September 2003 to the present.

2.  The RO should then schedule the 
veteran for a VA examination to determine 
whether the veteran suffers from any 
bilateral knee disability.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
by service.  The claims folder should be 
made available to the examiner for 
review.   

3.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected lumbar disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner.     

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for residuals of herniated nucleus 
pulposus of the lumbar spine, status post 
discectomony and entitlement to service 
connection for a bilateral knee 
condition.  If any of the claims remain 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims since October 2003 as well as 
the substantive changes effective from 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to evaluation of back 
disabilities.  See 69 Fed. Reg. 32,449 
(June 10, 2004).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



